BY THE COURT.
The witness is called to sustain -his own title, and is incompetent.
The .defence then offered a deed from Mackay, Swisher and wife, and others to Williams for the same land.
BY THE COURT. The objection that the deed was executed on Sunday will not avail you. Both parties partook of the sin of violating the Sabbath, and the law does not require of ns to enable either party to add to the sin, by breaking the faith pledged on that day, and commit a fraud, out of assumed regard for the Sabbath-day. It is competent to prove the deed obtained by fraud and misrepresentation, as that makes it void: but the mere intention on the part of the grantor to make a different deed, is not such fraud, unless the 75.5] "‘grantor was deceived by the grantee. The grantor of this deed is a competent witness for the plaintiff, as he does not claim under it. This grantor is competent on general grounds, as his deed is only a quit claim.
*783Verdict for defendant.
[Deed executed on Sunday, cited in diss. op. Sellers v. Dugan, 18 O. 489, 497. Commented on and approved; Bloom v. Richards, 2 O. S. 387, 405.]